DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Election/Restriction
Applicant’s election of Group I, drawn to methods for treating or preventing cancer comprising administering a pharmaceutical composition comprising a PLRG1 inhibitor, including pending claims 1-8, 14-15 and 16-20 in the reply filed on 09/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
New claims 21-26 are considered to read on the elected species.
The amendment to the claims filed on 03/29/2022 does not comply with the requirements of 37 CFR 1.121(c) because newly added claim 26 recites the status identifier “Currently Amended,” the correct identifier should have been “New.” Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Claims 1-4, 6-8, 14-15, 17-20, and 21-26 are pending for examination.
Claim 5 is withdrawn as drawn to a non-elected species.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, 112(d) also requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
In the instant case, since claim 4 recites dependency on claim 19 (a later claim), claim 19 fails to further limit a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 14-15, 17-20, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the expression of a PLRG1 protein in a cancer cell in vitro and in vivo in tumors transfected with siRNA in an animal model of cancer, does not reasonably provide enablement for preventing all forms of cancer, or for treating any form of cancer systemically.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The instant claims are drawn to “[a] method for treating or preventing cancer comprising administering a pharmaceutical composition comprising a pleiotropic regulator 1 (PLRG1) inhibitor as an active ingredient to a subject or individual in need thereof, wherein the PLRG1 inhibitor comprises PLRG1 nucleic acid sequence that is inhibitory to PLRG1 protein expression or activity when administered to the individual in need thereof.”
The scope of the instant claims encompasses treating any form of cancer, wherein the cancer is associated with the over expression of PLRG1, and those cancers that do not overexpress PLRG1.  Additionally, the scope of the instant claims includes any mode of delivery, e.g. direct injection or transfection of an oligonucleotide (i.e. antisense or siRNA) targeting PLRG1 into tumor cells, or systemic delivery of said oligonucleotide targeting PLRG1.  Additionally, the scope of the term “preventing” or “prevention” includes preventing the development of any form of cancer in a subject for any period of time.  To further define the scope of the invention, the specification as filed (page 10, 1st full ¶) defines treatment in the following manner:  

    PNG
    media_image1.png
    388
    739
    media_image1.png
    Greyscale

As stated above, the term “preventing” or “prevention” encompasses “all actions that inhibit or delay the occurrence of cancer by administering a composition containing a material inhibiting PLRG1 according to the present invention.”  However, contrary to this assertion, the instant specification has not demonstrated that all forms of cancer could be prevented by treating a subject with an inhibitor of PLRG1.  
It is also noted that the scope of the instant claims encompasses the use of nucleic acid inhibitors of all forms of PLRG1, not just the PLRG1 protein described in the specification as filed.  The scope of the instant claims includes nucleic acid that inhibits all forms of PLRG1 (all allelic, and polymorphic forms of the protein, derivatives, mutant, and variants of PLRG1). 
However, the specification as filed provides only guidance for practicing the claimed invention comprising the administration of SEQ ID NO: 11 to 20 in a tumor animal model, by direct injection into the tumor.  There is no guidance for practicing the claimed invention in any other manner, for example by systemic administration, wherein the nucleic acid is anything other than SEQ ID NO: 11 to 20.  
Furthermore, the prior art (Chalbatani et al. 2019) does not provide specific guidance in this regard.  The specification and prior art provide sufficient guidance for inhibiting cancer cell proliferation in vitro, and/or by injection into animal models, see page 3114, 1st ¶.  However, “[W]hile most naked siRNAs have been effective for a good number of tumor cells in vitro, these siRNAs have unfortunately failed when have injected in vivo by systemic administrations.”  (Page 3113, 1st full ¶, last sentence, Chalbatani et al.).  Finally, the Chalbatani et al. review states that the use of a lipid nanoparticle delivery system for systemic delivery of siRNA was successful for delivery of siRNA to the liver, and treatment of cancer in the liver was demonstrated.  However, treatment for other forms of cancer was not demonstrated (see page 3120, 2nd col, 2nd ¶).
Additionally, Chalbatani et al. also teach that successful delivery of siRNA in vivo, can be addressed by modification of the siRNA, and the use of the proper delivery vehicle.  However, this is accomplished by much experimentation to develop the appropriate formulation.  According to Chalbatani et al. (See page 3122, 2nd col.):
“...[A] major restriction within the therapeutic applications of siRNA is the low cellular uptake of unmodified
siRNAs as they cannot penetrate the cells with high efficiency. For this reason, siRNA molecules need to be complexed or conjugated with an appropriate carrier system. In addition, their fast degradation in cellular cytoplasm and plasma lead to short half-lives. For this reason, numerous strategies involving the combination of biocompatible and versatile non-viral carriers with siRNAs containing modifications and optimized sequences have resulted in potential RNAi-based drugs as efficient medicines into the clinic.

Other than direct injection of the siRNA into tumor cells.  The instant specification does not provide any explicit guidance for systemic delivery siRNA targeting PLRG1 into tumor cells for the treatment and prevention of cancer in a subject.
Further, and in regards to the prophylactic method of treating cancer in a subject, Applicant has not shown that cancer in a subject could be prevented by administration of any PLRG1 inhibitor.  In addition, the Applicant does not disclose how the compositions are to be used in order to prevent cancer.  It is not clear from the specification, that in order for cancer prevention to occur, whether the patient is potentially prone for cancer or whether a recurrence is being prevented.  Further, Applicant has only shown that one of skill in the art would expect the incidence of PLRG1 associated cancer to be reduced, not completely prevented.  In view of the lack of guidance provided in the specification as filed, the level of unpredictability in the art in regards to methods of prevention, and the breadth of the given claims, it is concluded that undue experimentation would be required to practice the invention throughout the full scope of the claims, and therefore the invention is not enabled.
The amount of guidance, direction, and exemplification set forth in the disclosure would not be sufficient to enable the skilled artisan to use the claimed invention, commensurate in scope with these claims, to treat and or prevent any form of cancer comprising the administration of a nucleic acid inhibitor of PLRG1, without a need to first perform an undue amount of additional experimentation.  The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988)): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention, and the quantity of experimentation necessary.  
The following prior art is applied only with respect to the scope that is enabled, as set forth above in the statement of rejection.  The prior art rejections do not support the enablement of the full scope of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. CN1328026A (2001) or are rejected as being anticipated by Mao et al. (CN 1333240 A; #2).
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds “the PLRG1 of the present invention and the human genetic multi-effect regulator 1 (PLRG1) protein 9.9 of Mao are significantly different proteins.” Applicants argued that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art.  Additionally, Applicants have provided a Declaration under 37 CFR 1.132 to support the position that the PLRG1 described in Mao et al. is distinct from the PLRG1 recited in the instant claims.  However, Applicant’s showing is not commensurate in scope with the claimed invention, which generically recites “PLRG1” in the claims.  The claims are not limited to the human PLRG1 having the sequence of NM_002669 described in the specification as filed at pate 23, Example 8.
According to the Lee and Shin Declaration, the PLRG1 protein of Mao et al. is homologous to the UPF0538 protein C2orf76 isoforms, located on human chromosome No. 2.  However, in contrast the Declarant/Applicants assert that the PLRG1 of the instant application is located on human chromosome No. 4.
However, contrary to Applicant’s assertions, instant claims 1-2 are not limited to any specific amino acid sequence.  Therefore, Applicant’s argument that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art is not valid, because the claims are not limited to any specific amino acid sequence.
If Applicants wish to overcome this rejection claims 1-3 should be amended to recite the amino acid sequence of the PLRG1 of the instant invention (i.e. the human PLRG1 having the sequence of NM_002669 described in the specification as filed at pate 23, Example 8).
As previously stated:
Claim 1 recites: A method for treating or preventing cancer comprising administering a pharmaceutical composition comprising a pleiotropic regulator 1 (PLRG1) inhibitor as an active ingredient to a subject or individual in need thereof.
Mao et al. discloses a novel polypeptide-human genetic multi-effect regulator 1 (PLRGl) protein 9.9, an inhibitor thereof and a pharmaceutical composition comprising the same, and discloses a use, by an abnormal expression of the polypeptide-PLRGl protein 9.9, for the treatment and prevention of diseases such as cancer (see 2-3 and 16-18 in the description).
Instant claims 2-3 recite wherein the inhibitor is an oligonucleotide, and further wherein the inhibitor is an antisense oligonucleotide.
Regarding claims 2-3, Mao et al. (English translation) discloses the following:
Method for introducing the polynucleotides into tissues or cells comprising the polynucleotide directly injecting the polynucleotides into tissue in, or in vitro with vectors, such as virus, phage, or plasmid, etc.) the polynucleotides into cells, and then transplanting the cells into the body.
Multi-effect modulator inhibiting human gene 1 (PLRG1) protein 9.9 mRNA oligonucleotides (including antisense RNA and DNA) and ribozymes are also within the scope of the present invention. ribozyme is capable of enzyme-like RNA molecules of the specific decomposition specific RNA, its mechanism of action is a target RNA-specific hybridization of ribozyme molecule and the complementary after nucleic acid in a cutting action. RNA and DNA as well as ribozyme can be prepared by using the existing any RNA or DNA techniques for RNA and DNA synthesis, e.g., the widely used solid phase phosphite chemical method for oligonucleotide synthesis technology has been widely used. Antisense RNA molecule can be obtained by the in vivo or in vitro transcription of DNA encoding the RNA sequence. This DNA sequence has been integrated into a vector downstream of the RNA polymerase promoter. To increase the stability of the nucleic acid molecule, available various methods to modify it, such as adding two side connection between the sequence length, ribosides use phosphoric acid thioester bond or peptide bond instead of a phosphodiester bond.

In addition to Mao et al., Mao et al. (#2) also discloses antisense RNA and DNA targeting PLRG1, however in this reference it is the PLRG1 protein 10.01.  This reference also teaches the administration of antisense target PLRG1 for the purpose of treating cancer in a patient. (English translation of Chinese Patent Document).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (#1, as described above), and further in view of Mao et al. (CN1333240A).
As stated above, Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds “the PLRG1 of the present invention and the human genetic multi-effect regulator 1 (PLRG1) protein 9.9 of Mao are significantly different proteins.” Applicants argued that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art.
However, contrary to Applicant’s assertions, instant claims are not limited to any specific amino acid sequence.  Therefore, Applicant’s argument that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art is not valid, because the claims are not limited to any specific amino acid sequence.
As stated above, Mao et al. (#1) discloses a novel polypeptide-human genetic multi-effect regulator 1 (PLRGl) protein 9.9, an inhibitor thereof and a pharmaceutical composition comprising the same, and discloses a use, by an abnormal expression of the polypeptide-PLRGl protein 9.9, for the treatment and prevention of diseases such as cancer (see 2-3 and 16-18 in the description).
The additional feature in claim 6 is that the prevention or treatment of cancer is achieved through cancer cell specific apoptosis, and claim 6 differs from document Mao et al. (#1) in that document Mao et al. (#1) does not explicitly disclose the feature. However, in view of the feature wherein the polypeptide-PLRGl protein 9.9 inhibitor in Mao et al. (#1) is used in the treatment of cancer (see 2-3 and 16-18 in the description), it is considered that the difference would be obvious to a person skilled in the art, and it is not considered that especially significant or different effects are achieved thereby. 
Therefore, claim 6 would be obvious in in the light of Mao et al. (#1).
The additional feature in claim 7 is that the types of cancer are delimited, and is considered to be a technical feature which could be simply selected by a person skilled in the art, during particular application steps, in accordance with circumstances, in view of the feature wherein the polypeptide-PLRGl protein 9.9 inhibitor in document Mao et al. is used in the treatment of cancer (see 2-3 and 16-18 in the description).  Therefore claim 7 would have been obvious over Mao et al.
Regarding claim 8, and 14-19, the claims recite wherein the PLRG1 inhibitor can decrease the activity of PLRG1, wherein the subject treated has an overexpression or mRNA or protein of PLRG1, wherein the inhibitor is an aptamer, antibody, or shRNA, and further wherein the inhibitor is siRNA.  
Absent evidence to the contrary, since Mao et al. clearly disclose the use of inhibitors of PLRG1 for the treatment of cancers, it would have been well within the skill of the ordinary skilled artisan at the effective filing date of the instant invention to have designed various multi-effect modulators targeting the PLRG1 protein since Mao et al. describes the use of various antagonist, including antibodies and antisense compounds (Page 13 of this reference describes antisense inhibitors of PLRG1) which are designed to modulate the protein activity and the level mRNA expression in a treated cell expressing PLRG1.  See Mao et al. (Page 3 of the English translation of CN_1328026A1) which describes the following:
The invention also relates to an antibody capable of specifically binding to the polypeptide of the invention.  The invention also relates to a pharmaceutical composition comprising a polypeptide of the invention or a mimetic, activator, antagonist or inhibitor and a pharmaceutically acceptable carrier.  The invention also relates to polypeptide and/or polynucleotide of the invention in preparing the medicine for treating cancer, developmental disease, immunological disease or other human gene to multi-effect modulator 1 (PLRG1) protein 9.9 expression caused by abnormal diseases. Other aspects of the invention because of the technical disclosure herein, those skilled in the art is obvious.

Furthermore, Mao et al. (#2) also describes the use of antisense oligonucleotides for inhibiting the expression of a PLRG1 protein, and methods for treating or preventing cancer in a patient, see the page 4 of this reference.  Regarding antagonist of PLRG1, Mao et al. (#2) teaches the following (bridging ¶ pages 17-18): “[M]ulti-effect modulator inhibiting human gene 1 (PLRG1) protein 10.01mRNA of oligonucleotides (including antisense RNA and DNA) and ribozymes are also within the scope of the present invention. Ribozyme is capable of enzyme-like RNA molecules of the specific decomposition specific RNA, its mechanism of action is a target RNA-specific hybridization of ribozyme molecule and the complementary after nucleic acid in a cutting action. RNA and DNA as well as ribozyme can be prepared by using the existing any RNA or DNA techniques for RNA and DNA synthesis, e.g., the widely used solid phase phosphite chemical method for oligonucleotide synthesis technology has been widely used. Antisense RNA molecule can be obtained by the in vivo or in vitro transcription of DNA encoding the RNA sequence. This DNA sequence has been integrated into a vector downstream of the RNA polymerase promoter. To increase the stability of the nucleic acid molecule, available various methods to modify it, such as adding two side connection between the sequence length, ribosides use phosphoric acid thioester bond or peptide bond and non-phosphodiester bond.”
It would have been within the purview of an individual of ordinary skill in the art to design nucleic acid-based inhibitors of a PLRG1 protein, such as siRNA, for the purpose of reducing PLRG1 expression in a subject.  One of ordinary skill in the art, following the teachings of both Mao et al. (#1) and (#2), would have been motivated to design inhibitors according to the present invention, and use them in the claimed methods, because the prior art explicitly teaches both inhibitory RNA and DNA targeting PLRG1 (pages 17-18 of Mao et al. (#2)). 
Thus, again, Mao et al. (#2) confirms the use of antisense oligonucleotides targeting a PLRG1 protein for the purpose of treating cancer in a subject, as previously taught in Mao et al. (#1).  Although Applicants argue that the prior art PLRG1 is distinct from the PLRG1 of the instant application, it remains that the claims do not reflect any structural language that would support this distinction.  Therefore, the claims remain rejected for the reasons of record, and those set forth above.
Claim(s) 1-3, 6-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (WO2001/42792A1).
Schlegel et al. teach methods for treating a patient afflicted with cervical cancer, the method comprises providing cells of the patient an antisense complementary to a polynucleotide corresponding to a marker selected from the markers listed in Tables 1-13. See claim 45 of this publication at page 111.
Additionally, Table 8A1 discloses the nucleotide sequence of human PLRG1, see the following:


    PNG
    media_image2.png
    229
    647
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    474
    media_image3.png
    Greyscale


Although there are numerous cervical cancer markers listed in Table 8A, PLRG1 is clearly included among the many markers listed in the table.  Absent evidence to the contrary, it would have been obvious for the ordinary skilled artisan to treat cervical cancer in a patient recited in the Schlegel et al. by administration of antisense targeting PLRG1, which is disclosed in this reference as a cervical cancer marker.  As per MPEP 2143. E. "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success.  It would have been “obvious to try” the use of antisense oligonucleotides targeting one of the cervical cancer markers described in this reference to treat cancer in a patient.  Although there is a plurality of markers listed in Table 8A, there was a reasonable expectation of success for practicing the method set forth in the Schlegel et al. reference.  However, it is also noted that “[O]bviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.
Claims 1-3, 6-8, and 14-15 would have been obvious to a person of ordinary skill in the art at the effective filing date, because it would have been obvious to try the known methods for administering antisense oligonucleotides targeting the cervical cancer markers listed in Table 8A, with a reasonable expectation of success.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699